BRATTON, Circuit Judge
(dissenting in part).
I am unable to agree that the error, if it was error, in awarding interest from the date of the loss rather than the date of the judgment was fundamental in character and therefore may be raised initially on appeal. That question was not determined in St. Paul Fire & Marine Ins. Co. v. Robison, 72 Okl. 269, 180 P. 702; or in American Eagle Fire Ins. Co. v. Lively, 142 Okl. 246, 286 P. 797. But it was in American Home Fire Assurance Co. v. Hargrove, 10 Cir., 109 F.2d 86. There it was contended by cross-appeal that interest should have been allowed from the date on which the insurance company denied liability rather than from the date of the judgment. . We held that the question could not be raised for the first time on appeal. I see no reason to depart from the doctrine there enunciated. It is my conclusion that the judgment should be affirmed without modification.